DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 01/26/2021 with respect to claim(s) 1-21 have been fully considered and found persuasive. This application contains 21 pending claims. Claim(s) 1, 9-14, 17-18 and 21 have been amended. 

Allowable Subject Matter

Claim(s) 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1, 10, 18, 21 have been amended to overcome pending rejection(s) 
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Regarding claim(s) 1, 10, 18, and 21, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method/system comprising: “testing equipment using a test box unit and a mate-in interface having a unique mate-in interface ID, retrieving, from a list of unique mate-in interface IDs and associated connector configurations, which one of the associated connector configurations corresponds to the unique mate-in interface ID of the mate-in interface, and within the one of the associated connector configurations corresponding to the unique mate-in interface ID of the mate-in interface, determining an assignment of the portion of test contacts; automatically creating a list of connections for the equipment based on the testing steps and the corresponding one of the associated connector configurations” in combination with all the other limitations as claimed.

Other claim(s) 2-9, 11-17, and 19-20 depend from independent claim 1, 10, 18 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868